Tom Glaze, Judge, dissenting. I respectfully dissent. More specifically, I disagree with the majority’s decision that the court did not err in permitting the State to cross-examine appellant concerning prior purchases of alleged stolen property from convicted felons. On cross-examination, the appellant was asked questions concerning six alleged incidents involving the purchase of stolen guns, watches and a stereo. These six alleged purchases were from five separate individuals on separate occasions. The appellant denied each question and incident propounded by the prosecuting attorney. Admittedly, appellant’s counsel did not object to any of the foregoing cross-examination. I believe, however, that we are obligated under Rule 103 (d) of the Uniform Rules of Evidence to take notice of errors which affect substantial rights although they were not brought to the attention of the court. See Wicks v. State, 270 Ark. 781, 606 S.W. 2d 366 (1980). When the State presented its case in chief, it presented a witness who testified, over objection, that the appellant on two prior occasions purchased property which he knew was stolen. The majority in its opinion affirmed the trial court’s admission of this testimony under Rule 404 (b) of the Uniform Rules of Evidence. In toto, our court has affirmed a trial court decision which permitted the State to introduce evidence of two unrelated, prior offenses, plus allowing the State to cross-examine the appellant regarding six other prior, unrelated alleged offenses. If this is not the classic “overkill” in prosecuting a case, I doubt that we will ever be faced with one. In Gustafson v. State, 267 Ark. 278, 509 S.W. 2d 853 (1979), the Supreme Court recognized that Rule 608 (b) of the Uniform Rules of Evidence was intended to restrict the use of this type of information and evidence, especially in a criminal case. The use of such information can be highly prejudicial to a defendant in a criminal case and the Gustafson court clearly stated that three conditions must exist before this criminal information can be used on cross-examination. The trial court did not consider any of the conditions noted in Gustafson, and it clearly did not balance the probative value of the questions posed by the prosecutor against the prejudicial effect of the questions. It is my firm opinion that the appellant was prejudiced by the evidence introduced by the State in its case, and the questions propounded to the appellant on cross-examination concerning the eight unrelated, prior, alleged offenses. If our court did not decide under these circumstances that the probative value of this type evidence and information was not substantially outweighed by any prejudicial impact, I am dubious that we ever will. For these reasons, I would reverse.